  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 1 of 16 PageID# 58




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )               UNDER SEAL
                                             )
RICHARD ADJEI BRONI and                      )               Criminal No. 1:21-MJ-145
LINDA MBIMADONG,                             )
                                             )
               Defendants.                   )

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Christopher Drew Truslow, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since September 15, 2019. I have received basic training at the FBI Academy in Quantico,

Virginia. I am currently assigned to the FBI’s Washington Field Office. As part of my assigned

duties, I am responsible for conducting and assisting with securities fraud and investment fraud

investigations, including related white-collar and financial crimes. As such, I have participated

in investigations involving mail fraud, wire fraud, securities fraud, money laundering,

obstruction of justice, and conspiracy. I have training and experience in the enforcement of the

law of the United States. Prior to working for the FBI, I was a Department of Criminal Justice

Services certified law enforcement officer in the Commonwealth of Virginia for fourteen years.

       2.      I make this affidavit in support of a criminal complaint and arrest warrant

charging that on or about September 1, 2019 through April 21, 2021, RICHARD ADJEI BRONI

(BRONI) and LINDA MBIMADONG (MBIMADONG), and persons known and unknown to

your affiant, in the Eastern District of Virginia and elsewhere, did knowingly combine and

                                                 1
    Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 2 of 16 PageID# 59




conspire to commit offenses against the United States, to wit: wire fraud (18 U.S.C. § 1343),

mail fraud (18 U.S.C. § 1341), money laundering (18 U.S.C. §§ 1956, 1957), and to make false

statements to law enforcement officers (18 U.S.C. § 1001), all in violation of Title 18, United

States Code, Section 371.

       3.      The facts described below were acquired as a result of a joint investigation by

Special Agents of the FBI and the Fairfax County Police Department located in Fairfax, Virginia.

The facts recited below are based on my personal knowledge of this investigation and the

observations of other law enforcement officials, including a review of documents related to this

investigation, witness interviews, and communications with others who have personal knowledge

of the events and circumstances described herein. This affidavit is intended to merely show that

there is probable cause for certain criminal activity and does not set forth all of my knowledge

about this matter, nor does it describe all potential violations that I believe BRONI and

MBIMADONG have committed.

                            STATEMENT OF PROBABLE CAUSE

        4.     On or about April 24, 2020, a complaint was made to the FBI using the Internet

Crime Complaint Center (iC3) on behalf of VICTIM #1, a 78-year-old male from Annandale,

Virginia. The individual making the complaint was the son of VICTIM #1 (SON #1) who

detailed approximately $421,310.88 of loss incurred by VICTIM #1 due to a romance scam. 1

During the same time period, a report was also filed by VICTIM #1 with the Fairfax County

Police Department and assigned a detective to investigate the case.




1
 In reviewing all purchases by VICTIM #1 to include shipping fees for products bought and shipped at
the direction of the underlying perpetrators, the total loss is estimated at $590,485.09.
                                                  2
Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 3 of 16 PageID# 60
  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 4 of 16 PageID# 61




believe                  was a widow from Watertown, New York in her thirties. This included

                sending a photograph to VICTIM #1 of a female matching the description

previously provided to VICTIM #1.

          9.    According to VICTIM #1 and SON #2,                     instructed VICTIM #1 via

email to begin communicating with her using Google Hangouts. According to

hangouts.google.com, Google Hangouts is a cross-platform messaging application developed by

Google and can be used to communicate with one person or a group using a mobile device or

desktop. Google Hangouts also has the ability for video or voice calls to be made in addition to

messaging.

          10.   As referenced in paragraph number six, SON #2 provided an FBI Agent with the

Google Hangouts chat between                    and VICTIM #1 in its entirety ranging from

September 6, 2019 to June 17, 2020.

          11.   In the Google Hangouts chat,                 described going to Germany in

order to receive an inheritance of gold bars. While in Germany,                   was supposedly

arrested, so that she requested money from VICTIM #1 for her release.                       put

VICTIM #1 in touch with her “financial advisor,” a person purportedly named

          (     ). During the course of this scam                 promised VICTIM #1 all his

money would be returned plus 30% for his trouble.

          12.                  and         instructed VICTIM #1 to use his credit cards to

purchase Apple products and then ship them to          at addresses provided by         .

                told VICTIM #1 in the Google Hangouts chat that           would sell the Apple

products and then send                  the money.                  explained to VICTIM #1 that

he needed to purchase Apple products because VICTIM #1 could charge more on his credit card



                                                4
    Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 5 of 16 PageID# 62




than he was allowed to withdrawal in just cash.                  told VICTIM #1 in the chat the

full credit limit of each credit card could be used instead of the minimal amount of cash allowed

to be withdrawn on a credit card, thus giving her more money faster.

        13.    From October 22, 2019 until December 19, 2019, VICTIM #1 sent fifty-three

packages from Virginia to New York containing Apple products purchased by VICTIM #1

intended to be received by        , via his company, COMPANY A. 3 VICTIM #1 was informed

that the Apple products would be sold, and the proceeds would go to                   .

        14.    On October 31, 2019,          sent VICTIM #1 an authorization form for

COMPANY A which authorized COMPANY A to receive merchandise and deliver said

merchandise to another person.

        15.    In order to get reimbursed for the money spent on the Apple products, at the

direction of       , VICTIM #1 gave           his usernames and passwords for his credit card

accounts. This was purportedly so that          could add bank accounts to pay for the charges

accruing to the credit cards of VICTIM #1. However, the promised payments scheduled by

        were all rejected by the banks, which indicated that the payments were not authorized by

the account holders. This left VICTIM #1 accountable to the credit card companies for the

charges.

        16.    After VICTIM #1 provided enough money for the supposed purpose of getting

                released from jail, she then communicated to VICTIM #1 that she had been

arrested again. Now,                  claimed that she needed more money for her second jail

release and for insurance to ship the gold to the United States of America from the Netherlands.




3
 It has been discovered during the course of this investigation COMPANY A is owned by CO-
CONSPIRATOR #1, and that                          is likely a fictitious person.
                                                  5
  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 6 of 16 PageID# 63




       17.    Due to her claim of being arrested again, and supposedly needing to pay for the

shipment of the gold and the insurance for the shipment,                subsequently convinced

VICTIM #1 to start giving her money from his IRA.

       18.    On March 10, 2020, at the instruction of                , VICTIM #1 obtained a

cashier’s check made payable to a BB&T Bank account held in the name of COMPANY B for

$102,000.                    gave VICTIM #1 bank account information for COMPANY B to

include a beneficiary address located in Randallstown, Maryland 21133, a bank account number,

which ended in 4361, and a routing number. VICTIM #1 made two additional deposits into this

same COMPANY B bank account: one on March 30, 2020 for $95,000 and one on April 7, 2020

for $115,000. For each deposit, VICTIM #1 traveled to a BB&T Bank branch and deposited the

cashier’s check into the account. For each deposit, using the Google Hangouts chat, VICTIM #1

kept                updated on the process and then sent her a deposit receipt once the

transaction was completed.

       19.    On March 14, 2020, VICTIM #1 was instructed by                      to wire $5,000

to a Chase Bank account held in the name of PACIFIC CAPITAL TRADING GROUP LLC.

               gave VICTIM #1 bank account information for PACIFIC CAPITAL TRADING

GROUP LLC to include a beneficiary address of                          , Bronx, New York

10473, a bank account number, which ended in 1776, and a bank routing number. VICTIM #1

made one additional deposit into this same PACIFIC CAPITAL TRADING GROUP LLC

account: a cashier’s check April 13, 2020 for $82,000. The wire transfer was conducted from

VICTIM #1’s bank in Virginia to JP Morgan/Chase Bank in New York for the specific account

of PACIFIC CAPITAL TRADING GROUP LLC ending in 1776. For the deposit, VICTIM #1

traveled to a JP Morgan/Chase Bank branch and deposited a cashier’s check into the account.



                                               6
  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 7 of 16 PageID# 64




For both the wire transfer and the deposit, VICTIM #1 updated                       using the Google

Hangouts chat and sent receipts for both transactions once completed, also via Google Hangouts.

         20.       On August 25, 2021, as part of their investigation, a detective from the Fairfax

County Police Department obtained a Subpoena Duces Tecum for all JP Morgan/Chase Bank

accounts associated with PACIFIC CAPITAL TRADING GROUP LLC which was served via

fax on September 2, 2020. JP Morgan/Chase Bank provided the requested records to Fairfax

County Police Department on September 14, 2020. Included in those records were the following

items:

               x   a signature card showing BRONI as the sole authorized user of the account

                   ending in 1776 and that the account was opened by BRONI on February 26, 2020;

               x   a bank statement for the time period February 26, 2020 through February 28,

                   2020 showing the initial deposit to open the account was a check from Bank of

                   America in the amount of $1,252.67 made out to RICHARD A. BRONI of

                                               Bronx, NY 10473-       ;

               x   a copy of a deposit slip and copy of the aforementioned check for $1,252.67;

               x   a bank statement for the time period February 29, 2020 through March 31, 2020

                   showing a wire transfer for $5,000 from VICTIM #1 on March 16, 2020;

               x   a bank statement for the time period April 1, 2020 through April 30, 2020

                   showing a deposit on April 13, 2020 in the amount of $82,000;

               x   A copy of a deposit slip and copy of a cashier’s check with remitter VICTIM #1

                   in the amount of $82,000.

         21.       On March 7, 2021, FBI Agents conducted separate non-custodial interviews of

BRONI and MBIMADONG at LaGuardia Airport in Queens, New York after they were


                                                    7
  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 8 of 16 PageID# 65




returning from a vacation in Jamaica. During that interview, BRONI stated he was the sole

owner and operator of PACIFIC CAPITAL TRADING GROUP LLC. BRONI stated PACIFIC

CAPITAL TRADING GROUP LLC was used to conduct the business of buying cars for

customers and arranging those cars being shipped to Ghana. BRONI stated he remembered the

$82,000 deposit from VICTIM #1 due to issues BRONI encountered with JP Morgan/Chase

Bank after its deposit. BRONI initially said that VICTIM #1 was a client that ordered three

vehicles with the $82,000: a 2017 Range Rover Sport, a 2013 Mercedes C250, and a 2016

Toyota Corolla. Twice during the interview BRONI was advised of Title 18 U.S.C. 1001

which prohibits providing false statements to law enforcement officers. After being advised the

second time, BRONI requested to start the interview over because he had not been telling the

FBI Agents the truth.

       22.    BRONI then told FBI Agents he had two friends in Ghana, CO-CONSPIRATOR

#2 and CO-CONSPIRATOR #3, who tell BRONI when to expect money into his PACIFIC

CAPITAL TRADING GROUP LLC bank account. After money is deposited into BRONI’s

PACIFIC CAPITAL TRADING GROUP LLC bank account, either CO-CONSPIRATOR #2 or

CO-CONSPIRATOR #3 instructed BRONI where to send the money. BRONI said he sent

money via wire transfer to purchase cars, or BRONI transferred money to individuals or other

businesses. According to BRONI, all movement of money into and from PACIFIC CAPITAL

TRADING GROUP LLC was at the direction of CO-CONSPIRATOR #2 and CO-

CONSPIRATOR #3.

       23.    BRONI stated he initially thought he was conducting legitimate business until JP

Morgan/Chase Bank contacted him regarding the $82,000 deposit from VICTIM #1. BRONI

said he closed down the PACIFIC CAPITAL TRADING GROUP LLC bank account after



                                               8
  Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 9 of 16 PageID# 66




finding out what the bank account was being used for may be illegal. BRONI also stated he was

no longer conducting business with CO-CONSPIRATOR #2 and CO-CONSPIRATOR #3.

       24.     At the conclusion of the non-custodial interview on March 7, 2021, BRONI gave

FBI Agents possession of his cellular telephone and signed a Consent to Search form allowing

FBI Agents to search the contents of his cellular telephone.

       25.     On March 16, 2021, FBI Agents met with BRONI to return his cellular telephone

and conduct another non-custodial interview. During this interview, BRONI admitted to

providing false statements to FBI Agents on March 7, 2021, specifically stating he provided FBI

Agents with a fictitious name for CO-CONSPIRATOR #3. BRONI was again reminded of Title

18 U.S.C. 1001 regarding providing false statements to law enforcement officers.

       26.     During the non-custodial interview on March 16, 2021, BRONI advised he was

working with CO-CONSPIRATOR #2 and CO-CONSPIRATOR #4 who are located in Ghana.

BRONI stated CO-CONSPIRATOR #2 and CO-CONSPIRATOR #4 knew about his aspirations

to have a car business and provided BRONI a check worth approximately $1,200 to start a

company. BRONI used an internet search to find the name PACIFIC CAPITAL TRADING

GROUP LLC and used the $1,200 check he received from CO-CONSPIRATOR #2 and CO-

CONSPIRATOR #4 to open the bank account at JP Morgan/Chase Bank in the name of

PACIFIC CAPITAL TRADING GROUP LLC.

       27.     BRONI said either CO-CONSPIRATOR #2 or CO-CONSPIRATOR #4 would

contact him via WhatsApp advising BRONI of when money would be deposited into the

PACIFIC CAPITAL TRADING GROUP LLC bank account at JP Morgan/Chase Bank. Once

the money was deposited into the bank account, BRONI would then receive instructions from

either CO-CONSPIRATOR #2 or CO-CONSPIRATOR #4 regarding where to send the money.



                                                9
 Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 10 of 16 PageID# 67




       28.     BRONI advised at the beginning of these events, he believed his actions were

legal. BRONI advised around July 2020 he realized the activity he was involved in was illegal

with CO-CONPIRATOR #2 and CO-CONSPIRATOR #4; however, BRONI continued with

conducting illegal activities because the money was good. JP Morgan/Chase Bank closed

BRONI’s bank account due to suspicions of illegal activities. BRONI estimated he profited

$30,000 from this activity.

       29.     On April 19, 2021, Agents from the FBI conducted another non-custodial

interview with BRONI. BRONI was again reminded of Title 18 U.S.C. § 1001, which prohibits

individuals from provided false statements to federal law enforcement officers.

       30.     During this non-custodial interview, BRONI stated he had been conducting

business as described previously with CO-CONSPIRATOR #2, CO-CONSPIRATOR #4, and

others known and unknown to this investigation up until the first custodial interview with FBI

Agents on March 7, 2021. BRONI admitted to having ownership and control of other companies

other than PACIFIC CAPITAL TRADING GROUP LLC. Those other companies, as well as

PACIFIC CAPITAL TRADING GROUP LLC, were receiving money BRONI knew to be from

fraudulent activity such as romance scams.

       31.     During this non-custodial interview, BRONI told FBI Agents he started using his

personal Bank of America bank account to receive money obtained from romance scams, and

other fraudulent activity, in December 2019. BRONI was working with CO-CONSPIRATOR #5

who told BRONI the money he would receive into his Bank of America bank account was from

scam victims. CO-CONSPIRATOR #5 gave BRONI instructions as to when to expect money

and then where to send the money after it was deposited into his account. For his involvement in




                                               10
 Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 11 of 16 PageID# 68




this activity, BRONI was paid between 5% and 10% of the money deposited into his bank

account.

       32.     After Bank of America closed BRONI’s personal account, Bank of America

provided BRONI with a check for the remaining funds in the account. BRONI confirmed the

check he received from Bank of America was the same check used to open PACIFIC CAPITAL

TRADING GROUP LLC mentioned in paragraph 20. CO-CONSPIRATOR #5 instructed

BRONI to open a business account in the name of PACIFIC CAPITAL TRADING GROUP

LLC in order to be able to receive higher dollar amounts and multiple deposits from various

sources without alerting the banks to suspicious activity.

       33.     BRONI ended his business relationship with CO-CONSPIRATOR #5 shortly

after opening the JP Morgan/Chase Bank account for PACIFIC CAPITAL TRADING GROUP

LLC and began working with CO-CONSPIRATOR #2 and CO-CONSPIRATOR #4 conducting

the same activity; receiving money obtained from romance scams and other fraudulent activity.

While working with CO-CONSPIRATOR #2 and CO-CONSPIRATOR #4, BRONI kept 10% of

all money received into the PACIFIC CAPITAL TRADING GROUP LLC bank account at JP

Morgan/Chase Bank to include 10% of the money received from VICTIM #1.

       34.     During his interview with FBI Agents on April 19, 2021, BRONI confirmed he

engaged in marriage fraud by marrying MBIMADONG’s sister, Individual P.M., in order to

obtain his green card so he can work and reside with MBIMADONG in the United States.

BRONI advised that MBIMADONG had returned to the United States about a week or two ago.

MBIMADONG was originally scheduled to return to the United States on May 9, 2021;

however, MBIMBADONG returned earlier than expected to address a business matter.




                                                11
 Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 12 of 16 PageID# 69




       35.     During MBIMBADONG’s interview on March 7, 2021 at LaGuardia Airport. An

FBI Agent advised MBIMADONG of Title 18 U.S.C. § 1001, and stressed the importance to

MBIMADONG of being truthful throughout the interview. MBIMBADONG acknowledged she

understood the importance of being truthful and understood the adverse consequences of

providing any false statements to law enforcement. MBIMADONG stated she and BRONI were

best friends and roommates. MBIMADONG stated she was born in Ghana and became a citizen

of the United States in 2018. MBIMADONG has been residing at

                 The Bronx, New York since 2008. MBIMADONG stated she owns a shipping

business called FAST TRACE that is also operated from

     The Bronx, New York. According to MBIMADONG, BRONI has been residing with

MBIMADONG at                                                The Bronx, New York since August

of 2018 or August of 2019. MBIMADONG also stated she owns a retail grocery store called

                     in East Legon, Ghana. MBIMADONG planned to leave the United States on

March 18, 2021 for business with                      and to return to the United States on May

9, 2021. In fact, she returned early.

       36.     On April 21, 2021, MBIMADONG was interviewed by FBI Agents in Teaneck,

New Jersey. Throughout the interview FBI Agents stressed the importance to MBIMADONG of

telling the truth. MBIMADONG admitted to her participation in a criminal enterprise

originating in Ghana that engages in several scams to include romance scams targeting

individuals in the United States for approximately the last year. MBIMADONG accepted funds

from victims of the romance scam then laundered the money from the United States to Ghana

through an elaborate network of channels. After a caller in Ghana convinces a victim in the

United States to send funds, bank accounts are needed in the United States to deposit and transfer



                                               12
 Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 13 of 16 PageID# 70




the funds ultimately to Ghana. In order to facilitate the transfer of funds from the United States

to Ghana, MBIMADONG has opened several bank accounts in the United States under various

company names to accept funds from victims or has found individuals located in the United

States willing to accept funds from victims in the United States for a fee. MBIMADONG told

FBI Agents she had instructed an individual to open a bank account in the name of PACIFIC

CAPITAL TRADING, in order to collect funds sent to BRONI after PACIFIC CAPITAL

TRADING GROUP LLC’s bank account was closed. Once the victim funds have been

deposited into these bank accounts, the funds are wired by MBIMADONG to purchase supplies

from companies located in China that are shipped to individuals/businesses located in Ghana.

Individuals in Ghana then purchase the supplies from MBIMADONG and deposit the money

into her Ghanaian bank accounts. MBIMADONG has relationships with corrupt bankers for her

bank accounts in Ghana that negotiate and agree on a conversion rate from United States dollars

to Ghanaian cedi when payment is received for the supplies. After the money is converted to

cedis, the corrupt bankers drop off the money at                       which is then picked up by

the individuals responsible for initiating the calls to the victims of the romance scam.

MBIMADONG receives 10% of all the romance scam proceeds received in her bank accounts

for moving the funds from the United States to Ghana. MBIMADONG estimated she has

received $250,000 to date from scams. MBIMADONG has used the $250,000 to perform

renovations at                     and to pay the three-year lease of $72,000 for



       37.       At the conclusion of the interview, MBIMADONG informed FBI Agents that she

had to deliver $70,000 cash to CO-CONSPIRATOR #6 on April 23, 2021 (Friday) in Laurel,

Maryland before returning to Ghana on April 27, 2021 (Tuesday). The $70,000 cash proceeds



                                                 13
 Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 14 of 16 PageID# 71




were from a VICTIM #2 in a romance scam. MBIMADONG showed FBI Agents a photograph

on her telephone of a cashier’s check in the amount of $79,370 from VICTIM #2 from Chase

Bank dated April 13, 2021. MBIMADONG advised the cashier’s check was going to be sent to

her from VICTIM #2 via FedEx or UPS. MBIMADDONG agreed to provide the tracking

number for the FedEx or UPS parcel containing the cashier’s check from VICTIM #2 to the FBI

Agents as soon as she was provided the tracking number.

       38.     On April 21, 2021, an FBI Agent conducted database in CLEAR and learned

VICTIM #2 is a 74-year-old female residing in Englewood, Colorado. FBI Agents subsequently

interviewed VICTIM #2 in Englewood, Colorado. VICTIM #2 had been scammed by three

different men in a romance scam that ultimately persuaded her to send a cashier’s check for

$79,300 made payable to MBIMADONG on April 13, 2021 to

                 Bronx, New York. VICTIM #2 showed FBI Agents a copy of the cashier’s

check made payable to MBIMADONG. VICTIM #2 also advised the FBI Agents that the

cashier’s check had been cashed.

       39.     The tracking number for the parcel sent by VICTIM #2 was entered into USPS

on-line portal by an FBI Agent to determine the status of the parcel sent by Victim #2. Per the

USPS on-line portal, the parcel was delivered on April 14, 2021 at 4:09PM to Bronx, New York.

       40.     I have reason to believe that MBIMADONG has already cashed the check and

likely possesses the funds at issue.

       41.     On April 22, 2021, an FBI Agent spoke to MBIMADONG. MBIMADONG

advised that she has still has not received the cashier’s check nor the tracking number for the

parcel containing the cashier’s check. MBIMADONG assured the FBI Agent the cashier’s check

is still coming to her as the cashier’s check will be in her name; therefore, MBIMADONG will



                                                14
Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 15 of 16 PageID# 72
Case 1:21-mj-00145-JFA Document 21 Filed 05/18/21 Page 16 of 16 PageID# 73
